Case 4:18-cv-00436 Document 68-1 Filed on 08/20/20 in TXSD Page 1 of 8

Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Schumacher CASE NO.: 4:18-CV-00436 United States Courts
V. Southern District of Texas
CAPITAL ADVANCE SOLUTIONS, LLC, FILED
Charles Betta, AUG 20 2020

Dan Logan

David J. Bradley, Clerk of Court

 

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION

To: Affinity Federal Credit Union, 73 Mountainview Blvd., P.O. Box 621, Basking Ridge, NJ 07920

Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information or objects, and to permit inspection, copying, testing, or
sampling of the material:

e Alist of all accounts owned or managed by or in the name of Charles Betta, either currently or within

the last three years (going back to 01-01-2018).

e Alist of all accounts owned or managed by or in the name of Capital Advance Solutions, LLC, either

currently or within the last three years (going back to 01-01-2018).

e Current balances for the above accounts if still active.

e If any account listed above has been closed, then for that account, also include:

°

°

°

the date of closure

the authorized party that closed it

the final balance before closure

Either an average balance from the prior statement OR a list of daily balances from the prior
statement period.

if a payment or transfer was made to close out the account, the name of the entity or the

account that payment was made or transferred to.

 
Case 4:18-cv-00436 Document 68-1 Filed on 08/20/20 in TXSD Page 2 of 8

Subpoena to Produce Documents, Information, or Objects in a Civil Action

 

 

 

 

Place: Via e-mail from your ordinary place of Date and Time DUE: 45 calendar days after date of
business, to the email address: issuance, by 5:00 pm EST
Paul.R.F.Sch h il.com, h
au R Schumacher@gmail.com, on or before the Date Requested : 04-AUG-2020
specified date.
OR
Signature of Clerk or Deputy Clerk Attorney’s Signature

 

The name, e-mail address, and telephone number of the pro se litigant, Paul Schumacher, who issues or
requests this subpoena, are: Paul R. F. Schumacher (pro se); Paul.R.F.Schumacher@gmail.com; 979-476-8326.
Case 4:18-cv-00436 Document 68-1 Filed on 08/20/20 in TXSD Page 3 of 8

Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Schumacher CASE NO.: 4:18-CV-00436

Vv

CAPITAL ADVANCE SOLUTIONS, LLC,

Charles Betta,
Dan Logan

 

 

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION

To: Charlies Betta, 3 Oldwick Ct, Leonardo, NJ 07748

Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information or objects, and to permit inspection, copying, testing, or
sampling of the material for Capital Advance Solutions, LLC:

e Astatement of current assets, including cash and non-cash assets, as well as any payables or debts

owed to the company.

e Every bank account held by the company from Jan-2016 until present, including:

O°

°

°

°

°

institution and Branch

Current value

Account Number

Name on the account

if closed, date closed and to which accounts or entities the funds remaining were transferred

on or shortly before closure.

e The certificate of dissolution or termination of the business (if any) from the secretary of state (NJ)

recording the termination of the LLC.

e Astatement of ownership percentages (as usually filed as part of Form 1065 if a partnership or LLC) for

the years 2016-2020.
Case 4:18-cv-00436 Document 68-1 Filed on 08/20/20 in TXSD Page 4 of 8

Subpoena to Produce Documents, information, or Objects in a Civil Action

 

e Atrial balance statement and P&L statement for the company for the EOY accounting for 2016-2019,
and current date (if any), including equity value held by partners or owners of the company, by partner
or owner.

e Astatement of all assets or payments disbursed to the owners for the above period, including the

disposition of assets upon termination (if any) of the company.

To be attested to by affidavit by Mr. Betta as owner and agent of the company, or by its current custodian of

records (if different).

 

 

 

Place: Via e-mail from your ordinary place of Date and Time DUE: 45 calendar days after date of
business, to the email address: issuance, by 5:00 pm EST
Paul.R.F.Schumach il.com, before th
au R chumacher@gmail.com, on or before the Date Requested : 04-AUG-2020
specified date.
OR
Signature of Clerk or Deputy Clerk Attorney’s Signature

 

The name, e-mail address, and telephone number of the pro se litigant, Paul Schumacher, who issues or
requests this subpoena, are: Paul R. F. Schumacher (pro se); Paul.R.F.Schumacher@gmail.com; 979-476-8326.
Case 4:18-cv-00436 Document 68-1 Filed on 08/20/20 in TXSD Page 5 of 8

Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Schumacher CASE NO.: 4:18-CV-00436

Vv

CAPITAL ADVANCE SOLUTIONS, LLC,

Charles Betta,
Dan Logan

 

 

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION

To: Charles Betta, 3 Oldwick Ct, Leonardo, NJ 07748

Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information or objects, and to permit inspection, copying, testing, or
sampling of the material for Capital Advance Solutions, LLC:

e Astatement of current assets, including cash and non-cash assets, as well as any payables or debts

owed to the company.

e Every bank account held by the company from Jan-2016 until present, including:

°

°

°

°

°

Institution and Branch

Current value

Account Number

Name on the account

If closed, date closed and to which accounts or entities the funds remaining were transferred

on or shortly before closure.

e The certificate of dissolution or termination of the business (if any) from the secretary of state (NJ)

recording the termination of the LLC.

® Astatement of ownership percentages (as usually filed as part of Form 1065 if a partnership or LLC) for

the years 2016-2020.

 
} Case 4:18-cv-00436 Document 68-1 Filed on 08/20/20 in TXSD Page 6 of 8

Subpoena to Produce Documents, Information, or Objects in a Civil Action

 

e Atrial balance statement and P&L statement for the company for the EOY accounting for 2016-2019,
and current date (if any), including equity value held by partners or owners of the company, by partner
or owner.

e Astatement of all assets or payments disbursed to the owners for the above period, including the

disposition of assets upon termination (if any) of the company.

To be attested to by affidavit by Mr. Betta as owner and agent of the company, or by its current custodian of

records (if different).

Place: Via e-mail from your ordinary place of Date and Time DUE: 45 calendar days after date of
business, to the email address: issuance, by 5:00 pm EST
Paul.R.F.Schumacher@gmail.com, on or before the

D d : 04-AUG-2020
specified date. ate Requeste

OR

 

 

Signature of Clerk or Deputy Clerk Attorney’s Signature

 

The name, e-mail address, and telephone number of the pro se litigant, Paul Schumacher, who issues or
requests this subpoena, are: Paul R. F. Schumacher (pro se); Paul.R.F.Schumacher@gmail.com; 979-476-8326.

 
Case 4:18-cv-00436 Document 68-1 Filed on 08/20/20 in TXSD Page 7 of 8

Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Schumacher CASE NO.: 4:18-CV-00436

Vv

CAPITAL ADVANCE SOLUTIONS, LLC,

Charles Betta,
Dan Logan

 

 

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION

To: Affinity Federal Credit Union, 73 Mountainview Blvd., P.O. Box 621, Basking Ridge, NJ 07920

Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information or objects, and to permit inspection, copying, testing, or
sampling of the material:

e Alist of all accounts owned or managed by or in the name of Charles Betta, either currently or within

the last three years (going back to 01-01-2018).

e Alist of all accounts owned or managed by or in the name of Capital Advance Solutions, LLC, either

currently or within the last three years (going back to 01-01-2018).

* Current balances for the above accounts if still active.

e tf any account listed above has been closed, then for that account, also include:

°

°

°

the date of closure

the authorized party that closed it

the final balance before closure

Either an average balance from the prior statement OR a list of daily balances from the prior
statement period.

if a payment or transfer was made to close out the account, the name of the entity or the

account that payment was made or transferred to.
Case 4:18-cv-00436 Document 68-1 Filed on 08/20/20 in TXSD Page 8 of 8

a
Subpoena to Produce Documents, Information, or Objects in a Civil Action

Date and Time DUE: 45 calendar days after date of

Place: Via e-mail from your ordinary place of
issuance, by 5:00 pm EST

business, to the email address:
Paul.R.F.Schumacher@gmail.com, on or before the
@e Date Requested : 04-AUG-2020

specified date.

OR

 

 

Signature of Clerk or Deputy Clerk Attorney’s Signature

 

The name, e-mail address, and telephone number of the pro se litigant, Paul Schumacher, who issues or
requests this subpoena, are: Paul R. F. Schumacher (pro se); Paul.R.F.Schumacher@gmail.com; 979-476-8326.
